Filed pursuant to Rule 424(b)(3) Registration No. 333-162232 PROSPECTUS SUPPLEMENT NO. 9 JUHL WIND, INC. 1,700,000 Shares Common Stock This Prospectus Supplement No. 9 supplements and amends our Prospectus dated October 14, 2009.This Prospectus Supplement No. 9 includes our attached Quarterly Report on Form 10-Q for the quarter ended September 30, 2011 as filed with the Securities and Exchange Commission on November 14, 2011. This Prospectus Supplement No. 9 should be read in conjunction with the Prospectus. Any statement contained in the Prospectus shall be deemed to be modified or superseded to the extent that information in this Prospectus Supplement No. 9 modifies or supersedes such statement. Any statement that is modified or superseded shall not be deemed to constitute a part of the Prospectus except as modified or superseded by this Prospectus Supplement No. 9. The date of this Prospectus Supplement No. 9 isNovember 15, 2011. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:September 30, 2011 OR o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT Commission file number: 333-141010 JUHL WIND, INC. (Name of small business issuer in its charter) Delaware 20-4947667 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1502 17th Street SE Pipestone, Minnesota (Address of principal executive offices) (Zip code) Issuer's telephone number: (507) 777-4310 996 190th Avenue Woodstock, MN 56186 (Former address of principal executive offices) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: Common Stock:22,059,803 shares outstanding as of November 9, 2011. TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1. Unaudited Financial Statements 1 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Analysis About Market Risk 33 Item 4. Controls and Procedures 33 PART II - OTHER INFORMATION Item 1. Legal Proceedings 34 Item 1A. Risk Factors 34 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 34 Item 3. Defaults Upon Senior Securities 35 Item 4. Removed and Reserved 35 Item 5. Other Information 35 Item 6. Exhibits 36 Signatures 37 Exhibits PART I - FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS (UNAUDITED) The accompanying unaudited condensed consolidated financial statements of Juhl Wind, Inc. (“Juhl Wind” or the “Company”) have been prepared in accordance with generally accepted accounting principles in the United States for interim financial reporting and pursuant to the rules and regulations of the Securities and Exchange Commission (“Commission” or “SEC”). While these statements reflect all normal recurring adjustments which are, in the opinion of management, necessary in order to make the consolidated financial statements not misleading and for fair presentation of the results of the interim period, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. For further information, refer to the consolidated financial statements and footnotes thereto, for the fiscal year ended December 31, 2010, previously filed with the Commission, which are included in the Annual Report on Form 10-K filed on March 31, 2011. 1 JUHL WIND INC. CONSOLIDATED BALANCE SHEETS SEPTEMBER 30, 2, 2010 SEPTEMBER 30, DECEMBER 31, (unaudited) ASSETS CURRENT ASSETS Cash $ $ Restricted cash - Accounts receivable Short-term investments and accrued interest receivable Short-term investments - restricted Promissory note receivable, including interest Inventory Reimbursable project costs Costs and estimated profits in excess of billings Other current assets Current deferred income taxes - Total current assets PROPERTY AND EQUIPMENT, Net OTHER ASSETS Deferred income tax asset Equity investment in wind farm - Escrowed cash reserves for contractual commitments - Loan financing costs, net - Project development costs ($4,303,135 and 2,228,332 at September 30, 2011 and December 31, 2010, respectively, related to consolidated variable interest entity and generally not available to the Company) Total other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ $ Bank notes payable - current Billings in excess of costs and estimate profits - Accrued expenses Customer deposits Income taxes payable - Deferred revenue Promissory notes payable, including interest Current deferred income taxes - Current portion of long-term liabilities - Total current liabilities LONG-TERM LIABILITIES Bank note payable - long-term - Deferredpower purchase contract revenue - Total long-term liabilities - STOCKHOLDERS' EQUITY Controlling interest in equity: Preferred Stock, 20,000,000 shares authorized Series A convertible preferred stock - $.0001 par value, 4,820,000 issued and outstanding as of September 30, 2011 and December 31, 2010 Series B convertible preferred stock - $.0001 par value, 5,966,792 and 6,567,006 issued and outstanding at September 30, 2011 and December 31, 2010, respectively Common Stock - $.0001 par value; 100,000,000 shares authorized, 21,939,944 and 21,235,485 issued and 21,752,840 and 21,177,505 shares outstandingat September 30, 2011 and December 31, 2010, respectively Additional paid-in capital Treasury stock, 187,104 and 57,980 shares held by the Company at September 30, 2011 and December 31, 2010, respectively ) ) Accumulated deficit ) ) Noncontrolling interest in equity Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these consolidated statements. 2 JUHL WIND INC. CONSOLIDATED STATEMENT OF OPERATIONS FOR THE QUARTERS ENDED SEPTEMBER 30, 2 (unaudited) (unaudited) REVENUE Wind farm development and management $ 56.8 % $ 12.7 % Turbine sales and service Related party revenue Electrical power sales - - Construction contract revenue Total revenue COST OF GOODS SOLD GROSS PROFIT OPERATING EXPENSES General and administrative expenses Payroll and employee benefits Wind farm management expenses Total operating expenses OPERATING INCOME (LOSS) ) ) OTHER INCOME (EXPENSE) Interest income Interest expense ) Total other income (expense), net ) ) INCOME (LOSS) BEFORE INCOME TAXES ) ) INCOME TAX BENEFIT (EXPENSE) ) ) - NET INCOME (LOSS) ) ) LESS NET INCOME ATTRIBUTABLE TO NON-CONTROLLING INTEREST - - - NET INCOME (LOSS) ATTRIBUTED TO JUHL WIND, INC. $ 7.9 % $ ) ) % PREFERRED DIVIDENDS NET INCOME (LOSS) ATTRIBUTABLE TO COMMON STOCKHOLDERS $ $ ) WEIGHTED AVERAGE SHARES OUTSTANDING - BASIC & DILUTED NET INCOME (LOSS) PER SHARE - BASIC & DILUTED $ $ ) The accompanying notes are an integral part of these consolidated statements. 3 JUHL WIND INC. CONSOLIDATED STATEMENT OF OPERATIONS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 (unaudited) (unaudited) REVENUE Wind farm development and management $ 65.2 % $ 13.0 % Turbine sales and service Related party revenue Electrical power sales - - Construction contract revenue Total revenue COST OF GOODS SOLD GROSS PROFIT OPERATING EXPENSES General and administrative expenses Payroll and employee benefits Wind farm management expenses Total operating expenses OPERATING INCOME (LOSS) ) ) OTHER INCOME (EXPENSE) Interest income Interest expense ) Total other income (expense), net ) ) INCOME (LOSS) BEFORE INCOME TAXES ) ) INCOME TAX BENEFIT (EXPENSE) ) ) NET INCOME (LOSS) ) ) LESS NET INCOME ATTRIBUTABLE TO NON-CONTROLLING INTEREST - - - NET INCOME (LOSS) ATTRIBUTED TO JUHL WIND, INC. $ 22.1 % $ ) ) % PREFERRED DIVIDENDS NET INCOME (LOSS) ATTRIBUTABLE TO COMMON STOCKHOLDERS $ $ ) WEIGHTED AVERAGE SHARES OUTSTANDING - BASIC NET INCOME (LOSS) PER SHARE - BASIC $ $ ) WEIGHTED AVERAGE SHARES OUTSTANDING - DILUTED NET INCOME (LOSS) PER SHARE - DILUTED $ $ ) The accompanying notes are an integral part of these consolidated statements. 4 JUHL WIND INC. CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS' EQUITY FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2011 Convertible Convertible Total Preferred Stock Preferred Stock Additional Stockholders' Non- Total Common Stock Series A Series B Paid-In Treasury Accumulated Equity- Controlling Stockholders' Shares Amount Shares Amount Shares Amount Capital Stock Deficit Juhl Wind Interest Equity BALANCE- December 31, 2010 $ ) $ ) $ $ $ Net income - Stock-based compensation - Series A preferred stock dividend paid in common stock 11 - ) - Series A preferred stock dividend paid in cash - ) - ) ) Issuance of common stock upon conversion of Series B preferred stock 60 - - ) ) - Series A Preferred dividends - ) - - Common stock purchased pursuant to stock repurchase plan - ) - ) - ) BALANCE-September 30, 2011 (unaudited) $ ) $ ) $ $ $ The accompanying notes are an integral part of these consolidated statements. 5 JUHL WIND INC. CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 (unaudited) (unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation and amortization Stock-based compensation Change in operating assets and liabilities, net of effects from acquisitions: Accounts receivable Notes receivable ) - Unbilled receivable - Inventory ) Reimbursable project costs ) Other current assets ) Interest receivable on short-term investments ) Costs and estimated earnings in excess of billings ) Accounts payable Promissory notes payable - Accrued expenses ) Billings in excess of costs and estimated profits - Income taxes payable - Deferred income taxes ) Customer deposits ) Deferred revenue ) Net cash provided by (used in) operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES Proceeds from short-term investments Payments for short-term investments ) - Acquisition of Woodstock Hills, net of cash acquired ) - Payments for project development costs ) ) Payments for property and equipment ) ) Net cash provided by (used in) investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES Change in restricted cash Escrowed cash reserves for contractual commitments ) - Cash dividends paid ) - Principal payments on bank notes payable ) ) Payments for treasury stock ) - Net cash provided by (used in) financing activities ) NET INCREASE (DECREASE) IN CASH ) CASH BEGINNING OF THE PERIOD CASH END OF THE PERIOD $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION Cash paid during the year for: Interest $ $ NONCASH INVESTING AND FINANCING ACTIVITIES Series A preferred stock dividend $ $ Series A dividend payment in common stock $ $ Promissory note receivablereceived upon issuance of promissory note payable $ $
